Exhibit 10(b)

 

AMENDMENT TO THE PARKER-HANNIFIN CORPORATION

EXECUTIVE DEFERRAL PLAN

 

Parker-Hannifin Corporation, an Ohio corporation (the “Company”), established
this Executive Deferral Plan (the “Plan”) effective October 1, 1994, for the
purpose of attracting high quality executives and promoting in its executives
increased efficiency and an interest in the successful operation of the Company
by offering a deferral opportunity to accumulate capital on favorable economic
terms. The Plan has been amended from time to time, and is now amended as of
January 1, 2005 to reflect the requirements of the American Jobs Creation Act
(the “Act”) as it relates to nonqualified deferred compensation programs. All
deferrals that relate to periods of service ending prior to January 1, 2005 and
that were vested as of December 31, 2004 (“Old Deferrals”) shall continue to be
subject solely to the terms of the Plan as in effect on December 31, 2004, and,
if and to the extent necessary to avoid a material modification of the Plan
under the terms of the Act, shall be considered to be maintained under a
separate plan. Effective January 1, 2005, the Plan is amended as follows with
respect to all deferrals that either relate to periods of service or performance
periods after December 31, 2004 or that become vested after December 31, 2004
and that are subject to Section 409A of the Internal Revenue Code (“New
Deferrals”):

 

  1. Section 3.1 is hereby amended to permit a Participant to make a retroactive
revocation of his deferral election with respect to compensation payable for
services rendered in 2005, provided such election is made by March 15, 2005.

 

  2. Sections 2.1 and 2.2 are hereby amended to permit a Participant to make an
irrevocable deferral election with respect to compensation payable for services
rendered in 2005 by March 15, 2005 or such other date as is permitted by the
Administrator in accordance with rules promulgated under the Act, provided that
any such election shall only relate to amounts not earned as of the date of
election.

 

  3. Section 5.2 is hereby amended to require a Participant to elect a form of
payment with respect to each year’s New Deferrals. A Participant may elect to
change his payout election with respect to New Deferrals for 2005, provided that
such election must be made any time prior to December 31, 2005 in accordance
with rules promulgated under the Act. In the event a Participant retired or
terminated employment in 2005 without having made such an election, his New
Deferrals for 2005 shall be paid out in accordance with the form of payment in
effect with respect to his Old Deferrals.

 

  4. With respect to New Deferrals, the Plan shall be administered and construed
consistent with the requirements of Section 409A of the Internal Revenue Code.
Any provision of the Plan that would cause any amount that was intended to be a
New Deferral to fail to be a New Deferral shall have no force and effect under
the Plan. The Company reserves the right to further amend the plan and any
elections made by Participants to the extent necessary and permitted under any
further guidance promulgated under the Act. In all other respects the Plan is
hereby ratified and affirmed.

 

EXECUTED in Cleveland , Ohio, this 29th day of December, 2005.

 

PARKER-HANNIFIN CORPORATION By:  

/s/ Thomas A. Piraino, Jr.

--------------------------------------------------------------------------------

Title:   V.P., Gen Counsel & Secy.     And By:  

/s/ Timothy K. Pistell

--------------------------------------------------------------------------------

Title:   Exec V.P.– Finance & Admin. & CFO